DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 8 in the reply filed on 04/28/2022 is acknowledged. Claims 3-5 and 10-23 are pending. 
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (3 – including a flat band 480 of a head), there being no allowable generic or linking claim. 

Claim Objections
Claims 4, 5, 10-13, 22 and 23 are objected to because of the following informalities:
In claim 4, insert --further—before “comprising.”  Appropriate correction is required.
In claim 5, insert --further—before “comprising.”  Appropriate correction is required.
In claim 11, insert --further—before “comprising.”  Appropriate correction is required.
In claim 12, line 1 replace “where” with –wherein--, and in line 2 replace “the method” with --and further--.  Appropriate correction is required.
In claim 13, insert --a—before “tube.”  Appropriate correction is required.
In claims 22-23, insert --further—before “comprising.”  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-14, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the lateral end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the lateral mass” in lines 4-5 (and in lines 6-7). There is insufficient antecedent basis for this limitation in the claim. Claim 4 also recites “the lateral mass.”
Claim 21 recites the limitation "the lateral end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the lateral mass” in lines 4-5 (and in lines 6-7). There is insufficient antecedent basis for this limitation in the claim. Claim 23 also recites “the lateral mass.”






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stevenson et al. (U.S. 2012/0271359 A1).
Concerning claim 21, Stevenson et al. disclose a surgical method (see par. 0062) comprising: introducing a body portion (see Fig. 1, element 12) to a first vertebra so that an inwardly facing surface (see Fig. 1 below) proximate a medial end abuts a lamina of the vertebra and so that a lateral bone outrigger (see Fig. 2 below) extending from the inwardly facing surface adjacent the lateral end abuts against a lateral side of the lateral mass of the vertebra; and driving a fastener (see Figs. 1 and 2, element 16) in a lateral direction toward the lateral bone outrigger and into the lateral mass through a fastener bore (see Fig. 2 below) extending through the body portion.
[AltContent: textbox (Fastener Bore)][AltContent: arrow][AltContent: textbox (Inwardly Facing Surface)][AltContent: arrow][AltContent: textbox (Lateral Bone Outrigger)][AltContent: connector]
    PNG
    media_image1.png
    814
    568
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773